FILED
                              NOT FOR PUBLICATION                           NOV 16 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



DOMINGO ROGELIO AYALA-ORTIZ,                      No. 11-71698

               Petitioner,                        Agency No. A028-964-747

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 13, 2012 **

Before:        CANBY, TROTT, and W. FLETCHER, Circuit Judges.

       Domingo Rogelio Ayala-Ortiz, a native and citizen of El Salvador, petitions

for review of the Board of Immigration Appeals’ order dismissing his appeal from

an immigration judge’s denial of his motion to reopen deportation proceedings

based on ineffective assistance of counsel. We have jurisdiction under 8 U.S.C.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We review for abuse of discretion the denial of a motion to reopen.

Avagyan v. Holder, 646 F.3d 672, 674 (9th Cir. 2011). We deny the petition for

review.

      The agency did not abuse its discretion in denying Ayala-Ortiz’s motion to

reopen as untimely where he filed the motion twenty years after the March 14,

1990, final order of deportation, and fourteen years after the September 30, 1996,

statutory motions deadline, see 8 C.F.R. § 1003.2(c)(2), and Ayala-Ortiz failed to

show the due diligence required for equitable tolling of the filing deadline, see

Avagyan, 646 F.3d at 679.

      In light of our disposition, we do not reach Ayala-Ortiz’s contention

regarding the BIA’s interpretation of 8 C.F.R. § 1003.3(e). Ayala-Ortiz’s

remaining contentions are unavailing.

      PETITION FOR REVIEW DENIED.




                                           2                                    11-71698